Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scacchi US (2015/0142220), in view of Gavrilet et al (US 10, 247, 573), further in view of Pesik et al (US 2018/0301045). 


1. Scacchi discloses a computing device comprising:
one or more processors (0036) , the device automatically guiding an aircraft; and
a computer readable medium storing instructions that, when executed by the one or more processors, cause the computing device to perform functions for aligning an aircraft with a centerline of a runway during takeoff, the functions comprising (0043), aircraft is automatically aligned in the runway during taxing or take off by the device while the pilot control is an neutral position:
accessing a first image captured by a first camera mounted on a first side of the aircraft;
accessing a second image captured by a second camera mounted on a second side of the aircraft that is opposite the first side (para 0070) Scacchi discloses display of the image taken by the optical sensor of the runway surrounding; However does not further disclose multiple camera’s being located on the opposite side of each other on the aircraft; Gavrilets teaches guidance system for airport runway by calculating the heading angle of the aircraft within the centerline of the runway using the nose head camera and the data collected by the various sensors on board to keep the aircraft aligned (col 4, lines 63- col 5 lines 52), similarly Pesik teaches aligning aircraft on the runway to its parking position using multiple camera’s that are located in left and right wings of the aircraft and having a centerline marking to determine the angle of the aircraft in reference to camera views to align to aircraft as necessary to the center (Pesik para 0027-0036); therefore it would have been obvious ordinary skilled artisan to modify Scacchi by Gavrilets and Pesik  to monitor the centerline of the runway and the sidelines using multiple camera and angle to keep the aircraft aligned to the centerline either during takeoff or landing; 
determining a first angle between a first marked line on the runway in the first image and a first reference line in the first image;

based on the first angle and the second angle, moving a control surface of the aircraft such that the aircraft moves closer to the centerline of the runway (para 0044-0048), angles and the axis is calculated to automatically align the aircraft in the runway by using the stored information in the database and by defined axis following law.

2. The computing device of claim 1, the functions further comprising, prior to determining the first angle, identifying the first marked line by determining that the first marked line, a third marked line, and a fourth marked line converge at or beyond a horizon within the first image ( Gavrilets col 8, lines 51-59) discloses the calculation of runway vector by capturing the image from the camera and the positon of the aircraft by comparing stored data in the database, calculating multiple angles with multiple markings; similarly Pesik teaches aligning aircraft on the runway to its parking position using multiple camera’s that are located in left and right wings of the aircraft and having a centerline marking to determine the angle of the aircraft in reference to camera views to align to aircraft as necessary to the center (Pesik para 0027-0036), thus the applicant’s teaching of determining centerline of the runway to keep the aircraft aligned is an obvious alternative to the references.


3. The computing device of claim 1, wherein the first reference line forms an adjacent side of a right triangle with respect to the first angle, and wherein the first marked line forms a hypotenuse of the right triangle ( Gavrilets col 8, lines 51-59) discloses the calculation of runway vector by capturing the image from the camera and the positon of the aircraft by comparing stored data in the database, calculating multiple angles with multiple markings is an alternative to determine the centerline of the runway and an obvious alternative.



4. The computing device of claim 1, wherein the first marked line is the centerline of the runway, and wherein the second marked line is also the centerline of the runway Gavrilets teaches guidance system for airport runway by calculating the heading angle of the aircraft within the centerline of the runway using the nose head camera and the data collected by the various sensors on board to keep the aircraft aligned (col 4, lines 63- col 5 lines 52); similarly Pesik teaches aligning aircraft on the runway to its parking position using multiple camera’s that are located in left and right wings of the aircraft and having a centerline marking and multiple markings on the both side of the aircrafts to determine the angle of the aircraft in reference to camera views to align to aircraft as necessary to the center (Pesik para 0027-0036), thus the applicant’s teaching of determining centerline of the runway to keep the aircraft aligned is an obvious alternative to the references.


5. The computing device of claim 1, wherein the first side of the aircraft is a port side of the aircraft, wherein the second side of the aircraft is a starboard side of the aircraft, wherein the first marked line is a left boundary line of the runway, and wherein the second marked line is a right boundary line of the runway, again applicant is using markings on the runway from both sides and the centerline of the runway to determine the heading of the aircraft aligned with the centerline, ( Gavrilets col 8, lines 51-59) discloses the calculation of runway vector by capturing the image from the camera and the positon of the aircraft by comparing stored data in the database, calculating multiple angles with multiple markings is an alternative to determine the centerline of the runway and an obvious alternative..

6. The computing device of claim 1, wherein the first side of the aircraft is a port side of the aircraft, wherein the second side of the aircraft is a starboard side of the aircraft, wherein the first marked line is a right boundary line of the runway, and wherein the second marked line is a left boundary line of the runway (Gavrilets discloses centerline marking as shown on FIG 4 and 5 that are used to determine the heading angle of the aircraft by the nose camera, further Gavrilets col 8, lines 51-59) discloses the calculation of runway vector by capturing the image from the camera and the positon of the aircraft by comparing stored data in the database, calculating multiple angles with multiple markings is an alternative to determine the centerline of the runway and an obvious alternative.


7. The computing device of claim 1, wherein the first reference line is substantially parallel to a horizon in the first image, and  wherein the second reference line is substantially parallel to the horizon in the second image; as mentioned multiple cameras aren’t used to capture parallel images by Scachhi or Gavrilets; however Pesik teaches aligning aircraft on the runway to its parking position using multiple camera’s that are located in left and right wings of the aircraft and having a centerline marking and multiple markings on the both side of the aircrafts to determine the angle of the aircraft in reference to camera views to align the aircraft as necessary to the center (Pesik para 0027-0036), thus the applicant’s teaching of determining centerline of the runway to keep the aircraft aligned is an obvious alternative to the references.



8. The computing device of claim 1, wherein the first image and the second image are captured substantially simultaneously (Pesik Para 0029).

9. The computing device of claim 1, wherein the aircraft is an unmanned aerial vehicle (Gavrilets Col 3, lines 23), teaches the aircraft can be a UAV; therefore it is within the knowledge or ordinary skilled artisan to modify Scacchi to adapt the alignment feature to either UAV or semi-UAV aircraft as needed.

10. The computing device of claim 1, wherein the first camera and the second camera are positioned substantially symmetrically with respect to a centerline of the aircraft (Pasik, fig 6 image references).

11. The computing device of claim 1, wherein the control surface is a rudder (Scacchi, para 0036).

12. The computing device of claim 1, the functions further comprising determining a difference between the first angle and the second angle, wherein moving the control surface comprises moving the control surface based on the difference; Scacchi does not specifically disclose the calculating difference in various angles; however Gavrilets discloses calculation of the angles similar to Pesik that calculates the differences in angles to determine the centerline of the runway or parking (Pesik para 0016-0017); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Scacchi with Gavrilets and Pesik to calculate angle differences based on the camera view captured images and based on the sidelines of the runway to determine either the heading angle or the parking angle of the aircraft.

13. The computing device of claim 12, wherein moving the control surface based on the difference comprises moving the control surface to form a deflection angle between the control surface and a centerline of the aircraft, wherein the deflection angle is defined by a function that monotonically increases with respect to the difference; Scacchi does not specifically disclose the calculating difference in various angles; however Gavrilets discloses calculation of the angles similar to Pesik that calculates the differences in angles to determine the centerline of the runway or parking (Pesik para 0016-0017); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Scacchi with Gavrilets and Pesik to calculate angle differences based on the camera view captured images and based on the sidelines of the runway to determine either the heading angle or the parking angle of the aircraft.


14. The computing device of claim 1, the functions further comprising determining a direction in which the aircraft is displaced from the centerline of the runway based on the first angle and the second angle, wherein moving the control surface comprises moving the control surface such that the control surface is displaced, with respect to a centerline of the aircraft, in a direction that is opposite the determined direction; Scacchi does not specifically disclose the calculating difference in various angles; however Gavrilets discloses calculation of the angles similar to Pesik that calculates the differences in angles to determine the centerline of the runway or parking (Pesik para 0016-0017); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Scacchi with Gavrilets and Pesik to calculate angle differences based on the camera view captured images and based on the sidelines of the runway to determine either the heading angle or the parking angle of the aircraft.


Claims 15. The computing device of claim 1, the functions further comprising determining a distance that the aircraft is displaced from the centerline of the runway based on the first angle and the second angle,
wherein moving the control surface comprises moving the control surface to form a deflection angle between the control surface and a centerline of the aircraft, wherein the deflection angle is defined by a function that monotonically increases with respect to the distance; Scacchi does not specifically disclose the calculating difference in various angles; however Gavrilets discloses calculation of the angles similar to Pesik that calculates the differences in angles to determine the centerline of the runway or parking (Pesik para 0016-0017); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Scacchi with Gavrilets and Pesik to calculate angle differences based on the camera view captured images and based on the sidelines of the runway to determine either the heading angle or the parking angle of the aircraft.


Regarding claims 16-18, Scacchi does not specifically disclose the calculating difference in various angles; however Gavrilets discloses calculation of the angles similar to Pesik that calculates the differences in angles to determine the centerline of the runway or parking (Pesik para 0016-0017); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this invention to modify Scacchi with Gavrilets and Pesik to calculate angle differences based on the camera view captured images and based on the sidelines of the runway to determine either the heading angle or the parking angle of the aircraft.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesik et al (US 2018/0301045). 


Claims 19-20. Pesik teaches a method and a non-transitory computer readable medium storing instructions that, when executed by a computing device, cause the computing device to perform functions for aligning an aircraft with a centerline of a runway during takeoff, the functions comprising (para 0023, FIG 3), aligning aircraft on the runway:
accessing a first image captured by a first camera mounted on a first side of the aircraft; accessing a second image captured by a second camera mounted on a second side of the aircraft that is opposite the first side (para 0031, cameras from both sides of the aircraft captures images to determine the centerline);

determining a first angle between a first marked line on the runway in the first image and a first reference line in the first image (para 0027-0030);
determining a second angle between a second marked line on the runway in the second image and a second reference line in the second image; and based on the first angle and the second angle, moving a control surface of the aircraft such that the aircraft moves closer to the centerline of the runway (para 0027-0030), determining the first and the second angle and determining the differences , the system determines the alignment of the aircraft; Pesik does not disclose the runway or the parking alignment of the aircraft are used during takeoff, rather it is used for parking during taxing; however given the invention determines the alignment angle of the aircraft, an ordinary skilled artisan can adapt the alignment angle for the heading of the aircraft during the take off and the aircraft being an UAV or semi-autonomous. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619